DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 03/25/2022 has been entered and made of record.
3.	Claims 21, 26, 30, 31, 34, 36, 38 and 40 have been amended.
4.	Claims 21-40 are currently pending.
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/07/2021.

    Response to Arguments
6.	The applicant's arguments filed on 03/25/2022 regarding claims 21-40 have been fully considered but they are not persuasive. 
Regarding claims 21 and 31, applicant argued that Cirik and Agiwal do not teach or suggest each and every feature of the claimed limitations. Applicant contends that Cirik mentions “sidelink” only once in paragraph [0572] and Cirik does not disclose “stopping, based on the grant indicating resources for sidelink communications of the cell” (Applicant, page 6-8, Remarks Made in an Amendment dated 03/25/2022).
Specifically, applicant’s arguments is based on the following limitations:
(a) receiving, by a wireless device, configuration parameters of a cell indicating a first value for a bandwidth part (BWP) inactivity timer of a downlink BWP;
(b) starting the BWP inactivity timer with the first value; 
(c) receiving control information on the downlink BWP indicating a grant; and 
(d) stopping, based on the grant indicating resources for sidelink communications of the cell, the BWP inactivity timer. 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Clarification:
Cirik et al. (US 2019/0357260 A1), hereinafter “Cirik”:
Regarding limitation (a):
As a support of evidence, Cirik discloses:
“A secondary base station (e.g., the SN 1150) may provide a cell group (CG) comprising a primary cell (PSCell) and/or one or more secondary cells (SCell) for a wireless device (e.g., the wireless device 110)” (Fig. 11, paragraph[0145]). 
“A base station may send (e.g., transmit) one or more messages comprising configuration parameters indicating a cell comprising a default BWP and/or a plurality of BWPs. The configuration parameters may indicate that each of the plurality of BWPs may be associated with a BWP-specific timer and/or a BWP timer value. A first BWP timer value associated with a first BWP of the plurality of BWPs may be the same or different from a second BWP timer value associated with a second BWP of the plurality of BWPs. The configuration parameters may indicate that each of the plurality of BWPs may be associated with a BWP-specific timer and a cell timer value. The BWP timers of the plurality of BWPs may be associated with the same cell timer value” (paragraph[0358]). 
“The primary downlink BWP may be a first BWP in a licensed band. The secondary downlink BWP may be a second BWP in an unlicensed band. The primary downlink BWP may be a first BWP used with a first radio interface (e.g., an Uu interface between a base station and a wireless device). The secondary downlink BWP may be a second BWP used with a second radio interface (e.g., a sidelink interface between a first wireless device and a second wireless device)” (paragraph[0572]). 
Regarding limitation (b):
As a support of evidence, Cirik discloses:
“A base station 1602 may send (e.g., transmit) one or more messages (e.g., one or more RRC messages) 1612 for configuring multiple BWPs (e.g., multiple BWPs comprising a DL BWP 0, a DL BWP 1, a DL BWP 2, a DL BWP 3, an UL BWP 0, an UL BWP 1, an UL BWP 2, and an UL BWP 3 shown in a table 1608). The DL (and/or UL) BWP 0 may be a default BWP. The DL (and/or UL) BWP 1 may be an initial active BWP (e.g., an initial DL BWP or an initial UL BWP). A wireless device 1604 may determine the multiple BWPs configured for the wireless device 1604, for example, based on the one or more messages 1612. The base station 1602 may send DCI 1614 for a DL assignment (e.g., at a time n). The DCI 1614 may be sent via the DL BWP 1 (e.g., an initial DL BWP). The wireless device 1604 may receive a packet via the DL BWP 1 or via another active DL BWP (e.g., at a time n+k), for example, based on the DL assignment. The wireless device 1604 may start a BWP inactivity timer (e.g., at the time n+k) ” (Fig. 16, paragraph[0227]). 
Regarding limitations (c) and (d):
As a support of evidence, Cirik discloses:
“MAC entity may start or restart the BWP-InactivityTimer associated with the active DL BWP, for example, if one or more of the following occur: if a BWP-InactivityTimer is configured for an activated serving cell, if a Default-DL-BWP is configured and an active DL BWP is not a BWP indicated by the Default-DL-BWP, and/or if the Default-DL-BWP is not configured and the active DL BWP is not the initial BWP; and/or if one or more of the following occur: if a PDCCH addressed to C-RNTI or CS-RNTI indicating downlink assignment or uplink grant is received on the active BWP, if a MAC-PDU is transmitted in a configured uplink grant or received in a configured downlink assignment, and/or if an ongoing random access procedure associated with the activated Serving Cell is successfully completed in response to receiving the PDCCH addressed to a C-RNTI” (paragraph[0216]). 
“MAC entity may stop the BWP-InactivityTimer associated with an active DL BWP of the activated serving cell, for example, if one or more of the following occur: if BWP-InactivityTimer is configured for an activated serving cell, if the Default-DL-BWP is configured and the active DL BWP is not the BWP indicated by the Default-DL-BWP, and/or if the Default-DL-BWP is not configured and the active DL BWP is not the initial BWP; and/or if a random access procedure is initiated. The MAC entity may stop a second BWP-InactivityTimer associated with a second active DL BWP of an SpCell, for example, if the activated Serving Cell is an SCell (other than a PSCell) ” (paragraph[0218]). 
“The base station 1602 may send DCI 1616 for BWP switching (e.g., a BWP switching from the DL BWP 1 to the DL BWP 2). The DCI 1616 may be sent via the active DL BWP 1 (e.g., at a time m). The wireless device 1604 may receive the DCI 1616, for example, by monitoring a PDCCH on the active DL BWP 1. The wireless device 1604 may switch the DL BWP 1 to the DL BWP 2 (e.g., at a time m+l), for example, based on the DCI 1616. There may be a delay (e.g., a gap) between the wireless device 1604 receiving the DCI 1616 and the wireless device 1604 switching to the DL BWP 2. The wireless device 1604 may start and/or re-start the BWP inactivity timer (e.g., at the time m+l), for example, after the BWP switching” (Fig. 16, paragraph[0228]). 
“FIG. 20B shows an example of SBWP activation. A base station may send (e.g., transmit) a second command to a wireless device to activate a second DL BWP (e.g., an SBWP1) as a secondary BWP, for example, if a primary active BWP (e.g., a PBWP1) of a plurality of active BWPs are designated in a cell. The second DL BWP may be different from the PBWP1 and/or the plurality of active BWPs. The wireless device may transition (e.g., switch) the second DL BWP from inactive state to active state and maintain the PBWP1 in active state, for example, after or in response to the activating. The second DL BWP may be designated as an SBWP (e.g., an SBWP1), for example, after or in response to the activation” (paragraph[0272]). 
Accordingly (based on the above cited paragraphs), Cirik’s disclosure can be interpreted that a secondary base station (e.g., the SN 1150) may provide a secondary cell group (SCG) comprising a primary secondary cell (PSCell) and/or one or more secondary cells (SCells) for a wireless device (e.g., the wireless device 110). A wireless device 1604 may determine the multiple BWPs configured for the wireless device 1604, for example, based on the one or more messages 1612. The primary downlink BWP may be a first BWP used with a first radio interface (e.g., an Uu interface between a base station and a wireless device). The secondary downlink BWP may be a second BWP used with a second radio interface (e.g., a sidelink interface between a first wireless device and a second wireless device). FIG. 20B shows an example of SBWP activation. A base station may send (e.g., transmit) a second command to a wireless device to activate a second DL BWP (e.g., an SBWP1/ SCell) as a secondary BWP, for example, if a primary active BWP (e.g., a PBWP1/ PSCell) of a plurality of active BWPs are designated in a cell. The second DL BWP may be different from the PBWP1 and/or the plurality of active BWPs. The wireless device may transition (e.g., switch) the second DL BWP from inactive state to active state and maintain the PBWP1 in active state, for example, after or in response to the activating. The second DL BWP may be designated as an SBWP (e.g., an SBWP1), for example, after or in response to the activation. The base station 1602 may send DCI 1614 for a DL assignment (e.g., at a time n). The DCI 1614 may be sent via the DL BWP 1 ( PBWP1 of an SpCell). The wireless device 1604 may start a BWP inactivity timer (e.g., at the time n+k). The base station 1602 may send DCI 1616 for BWP switching (e.g., a BWP switching from the DL BWP 1/ PBWP1 of an PSCell to the DL BWP 2/ SBWP1 of an SCell). The DCI 1616 may be sent via the active DL BWP 1 (e.g., at a time m). The wireless device 1604 may receive the DCI 1616, for example, by monitoring a PDCCH on the active DL BWP 1. The wireless device 1604 may switch the DL BWP 1/ PBWP1 of an SpCell to the DL BWP 2 / SBWP1 of an SCell (e.g., at a time m+l), for example, based on the DCI 1616. The wireless device 1604 may start and/or re-start the BWP inactivity timer associated with the activated Serving Cell (SCell) (e.g., at the time m+l), for example, after the BWP switching. The MAC entity may stop the BWP-InactivityTimer associated with an active DL BWP/ PBWP1 of an SpCell, for example, if the activated Serving Cell is an SCell (other than a PSCell).
Clearly, Cirik teaches the claimed limitation “stopping a downlink BWP inactivity timer (BWP-InactivityTimer associated with an active DL BWP/ PBWP1 of an SpCell) based on receiving control information indicating a grant indicating resources for sidelink communications of the cell (a BWP switching from the DL BWP 1/ PBWP1 of an PSCell to the DL BWP 2/ SBWP1 of an SCell)”.
The applicant further argued that Agiwal does not disclose “stopping, based on the grant indicating resources for sidelink communications of the cell” (Applicant, page 6-8, Remarks Made in an Amendment dated 03/25/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Clarification:
AGIWAL et al. (US 2020/0092833 A1), hereinafter “Agiwal”:
As a support of evidence, Agiwal discloses:
“UE is configured with one or more serving cells. For each activated serving cell, one or more BWPs are configured by the gNB using RRC signaling. There is one active DL BWP and UL BWP for each activated serving cell. A UE interested in V2X SL communication sends a signaling message (e.g. SidelinkUEInformation message) to request resources for V2X SL communication in step 310. The gNB assigns one or more SL-V-RNTIs to the UE and sends an RRC connection reconfiguration message including the assigned one or more SL-V-RNTIs to the UE in step 320. The gNB sends a PDCCH addressed to the SL-V-RNTI, and the UE monitors for the PDCCH addressed to the SL-V-RNTI in step 330. The PDCCH addressed to the SL-V-RNTI indicates an SL grant for V2X SL communication” (paragraph[0078]). 
“If the UE receives a PDCCH addressed to the SL-V-RNTI on an active DL BWP of a serving cell Y indicating an SL grant for a BWP of serving cell Z, the UE starts or restarts a bwp-InactivityTimer associated with the active DL BWP, which is configured with BWP ID Xl, of serving cell Z in step 340” (paragraph[0079]). 
Accordingly (based on the above cited paragraphs), Agiwal’s disclosure can be interpreted that if the UE receives a PDCCH addressed to the SL-V-RNTI on an active DL BWP of a serving cell Y (SpCell) indicating an SL grant for a BWP of serving cell Z (SCell), the UE starts or restarts a bwp-InactivityTimer associated with the active DL BWP of serving cell Z and stops a bwp-InactivityTimer associated with the DL BWP of a serving cell Y.
Agiwal discloses that the UE receives control information on the downlink BWP indicating resources for sidelink communications. Agiwal implies that the UE stops the BWP inactivity timer of the serving cell Y and start/restart the BWP inactivity timer of the serving cell Z.
Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 29 and 39).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0357260 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/674550 filed on 05/21/2018, 62/674904 filed on 05/22/2018 and 62/668421 filed on 06/22/2018), hereinafter “Cirik” in view of AGIWAL et al. (US 2020/0092833 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/732,775 filed on 09/18/2018), hereinafter “Agiwal” .
Regarding claim 1, Cirik discloses a method (Fig. 16, an example of BWP switching) comprising:
receiving, by a wireless device (Fig. 16, paragraphs [0358], [0572], one or more messages comprising configuration parameters),configuration parameters of a cell indicating a first value (Fig. 16, paragraphs [0358], [0572], configuration parameters indicating a cell comprising a default bandwidth part (BWP) and/or a plurality of BWPs) for a bandwidth part (BWP) inactivity timer of a downlink BWP (Fig. 16, paragraphs [0358], [0572], BWP-specific timer and/or a BWP timer value) ; 
starting the BWP inactivity timer with the first value (Fig. 16, 1612-1614, paragraph [0227], n…n+k, starting BWP inactivity timer) ; 
receiving control information on the downlink BWP indicating a grant (Fig. 16, 1614-1616, paragraphs [0228], [0273], downlink control information (DCI) for BWP switching); and 
stopping (Fig. 16, 1614-1616, paragraphs [0218], [0228], [0272]-[0273], BWP switching from the DL BWP 1 to the DL BWP 2), based on the grant indicating resources for sidelink communications of the cell (Fig. 16, 1614-1616, paragraphs [0218], [0228], [0273], m…m+1 based on the DCI), the BWP inactivity timer (Fig. 16, 1614-1616, paragraphs [0218], [0228], [0273], start and/or re-start the BWP inactivity timer (e.g., at the time m+1), for example, after the BWP switching).
While Cirik implicitly refers to “sidelink communications of the cell” (Fig. 25, paragraphs [0572], primary downlink BWP may be a first BWP used with a first radio interface (e.g., an Uu interface between a base station and a wireless device); the secondary downlink BWP may be a second BWP used with a second radio interface (e.g., a sidelink interface between a first wireless device and a second wireless device)), Agiwal from the same or similar field of endeavor explicitly discloses receiving control information on the downlink BWP indicating a grant (Fig. 3, step 310-330, paragraphs [0078], [0079], PDCCH addressed to the sidelink vehicle radio network temporary identifier (SL-V-RNTI)); and
stopping (Fig. 3, step 330-340, paragraphs [0078], [0079], DL BWP inactivity timer of serving cell Y stops when DL BWP inactivity timer of serving cell Z starts or restarts), based on the grant indicating resources for sidelink communications of the cell (Fig. 3, step 330-340, paragraphs [0078], [0079], if the UE receives a PDCCH addressed to the SL-V-RNTI on an active DL BWP of a serving cell Y indicating an SL grant for a BWP of serving cell Z, the UE starts or restarts a bwp-InactivityTimer associated with the active DL BWP, which is configured with BWP ID Xl, of serving cell Z in step 340), the BWP inactivity timer (Fig. 3, step 330-340, paragraphs [0078], [0079], bwp-InactivityTimer associated with the active DL BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sidelink communications of the cell” as taught by Agiwal, in the system of Cirik, so that it would provide the disclosure relates generally to a mobile communication system, and more particularly, to a system and a method of resource allocation and bandwidth part (BWP) inactivity timer handling for vehicle-to-everything (V2X) communication (Agiwal, paragraph [0002]).
Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

10.	Claims 22, 23, 24, 25, 26, 27, 30, 32, 33, 34, 35, 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0357260 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/674550 filed on 05/21/2018, 62/674904 filed on 05/22/2018 and 62/668421 filed on 06/22/2018), hereinafter “Cirik” in view of AGIWAL et al. (US 2020/0092833 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/732775 filed on 09/18/2018), hereinafter “Agiwal” in view of Zhou et al. (US 2019/0357215 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/671732 filed on 05/15/2018 and 62/672096 filed on 05/16/2018), hereinafter “Zhou” .
Regarding claim 22, Cirik in view of Agiwal disclose the method according to claim 21.
Neither Cirik nor Agiwal explicitly discloses “receiving a downlink control information (DCI) for Uu link communications on the downlink BWP, after receiving the control information”.
However, Zhou from the same or similar field of endeavor discloses receiving a downlink control information (DCI) for Uu link communications on the downlink BWP, after receiving the control information (paragraphs [0530], [0532], primary BWP (e.g., BWP 0, a Uu BWP, etc.) may have a same numerology as a secondary BWP (e.g., BWP 1, a sidelink BWP, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a downlink control information (DCI) for Uu link communications on the downlink BWP, after receiving the control information” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as reduced and/or avoided misalignment between a wireless device and a base station (Zhou, paragraph [0004]).

Regarding claim 23, Cirik in view of Agiwal and Zhou disclose the method according to claim 22.
Zhou further discloses restarting, based on receiving the DCI, the BWP inactivity timer with the first value (paragraphs [0530], [0532], start and/or restart BWP timers based on BWP activation and/or receipt of DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “restarting, based on receiving the DCI, the BWP inactivity timer with the first value” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as reduced and/or avoided misalignment between a wireless device and a base station (Zhou, paragraph [0004]).

Regarding claim 24, Cirik in view of Agiwal and Zhou disclose the method according to claim 22.
Zhou further discloses the stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a second value (paragraphs [0530], [0532], wireless device may start and/or restart a second BWP timer at a first time (e.g., T1), for example, based on activating a second BWP (e.g., BWP 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a second value” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as reduced and/or avoided misalignment between a wireless device and a base station (Zhou, paragraph [0004]).

Regarding claim 25, Cirik in view of Agiwal and Zhou disclose the method according to claim 24.
Zhou further discloses resuming, based on receiving the DCI, the BWP inactivity timer from the second value (paragraphs [0530, [0532], start and/or restart a first BWP specific timer associated with a first BWP  (or a cell) using a first timer value, for example, based on receiving the first DCI via the first BWP; primary BWP may have a same numerology as a secondary BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “resuming, based on receiving the DCI, the BWP inactivity timer from the second value” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as reduced and/or avoided misalignment between a wireless device and a base station (Zhou, paragraph [0004]).

Regarding claim 26, Cirik in view of Agiwal and Zhou disclose the method according to claim 24.
Agiwal further discloses stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a first time of a resource pool for the sidelink communication (paragraph [0091], for an activated serving cell, if the UE transmits an SL MAC packet data unit (PDU) using autonomous SL resources (i.e. by selecting resources from common transmission (TX) resource pools randomly or based on sensing) on an active BWP of this serving cell, the UE starts or restarts the bwp-InactivityTimer associated with the active DL BWP of this serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a first time of a resource pool for the sidelink communication” as taught by Agiwal and Zhou, in the combined system of Cirik, so that it would provide the disclosure relates generally to a mobile communication system, and more particularly, to a system and a method of resource allocation and bandwidth part (BWP) inactivity timer handling for vehicle-to-everything (V2X) communication (Agiwal, paragraph [0002]).

Regarding claim 27, Cirik in view of Agiwal and Zhou disclose the method according to claim 26.
Agiwal further discloses the first time of the resource pool is a start time of the resource pool (paragraph [0091], common transmission (TX) resource pools randomly or based on sensing on an active BWP of this serving cell, the UE starts or restarts the bwp-InactivityTimer associated with the active DL BWP of this serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first time of the resource pool is a start time of the resource pool” as taught by Agiwal and Zhou, in the combined system of Cirik, so that it would provide the disclosure relates generally to a mobile communication system, and more particularly, to a system and a method of resource allocation and bandwidth part (BWP) inactivity timer handling for vehicle-to-everything (V2X) communication (Agiwal, paragraph [0002]).

Regarding claim 30, Cirik in view of Agiwal disclose the method according to claim 21.
Neither Cirik nor Agiwal explicitly discloses “control information is a downlink control information (DCI)”.
However, Zhou from the same or similar field of endeavor discloses control information is a downlink control information (DCI) (paragraphs [0530], [0532], based on BWP activation and/or receipt of DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “control information is a downlink control information (DCI)” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as reduced and/or avoided misalignment between a wireless device and a base station (Zhou, paragraph [0004]).
Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 22.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 24.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 26.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 27.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

11.	Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0357260 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/674550 filed on 05/21/2018, 62/674904 filed on 05/22/2018 and 62/668421 filed on 06/22/2018), hereinafter “Cirik” in view of AGIWAL et al. (US 2020/0092833 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/732775 filed on 09/18/2018), hereinafter “Agiwal” in view of Zhou et al. (US 2019/0357215 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/671732 filed on 05/15/2018 and 62/672096 filed on 05/16/2018), hereinafter “Zhou” in view of CHEN et al. (US 2021/0168814 A1), hereinafter “Chen” .
Regarding claim 28, Cirik in view of Agiwal and Zhou disclose the method according to claim 27.
Neither Cirik nor Agiwal nor Zhou explicitly discloses “resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications”.
However, Chen from the same or similar field of endeavor discloses resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications (paragraph [0088], if the UE in unicast does not receive, on a certain unicast SL BWP within a period of time, the data transmitted to the UE in unicast itself, the inactivity timer times out, and the UE may fall back to the initial unicast BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications” as taught by Chen, in the combined system of Cirik, Agiwal and Zhou, so that it would provide a resource configuration performing sidelink data transmission according to bandwidth part/resource pool (Chen, paragraph [0009]).

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 28.

Allowable Subject Matter
12.	Claims 29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (claims 21 and 31) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 29 and 39, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “the second time of the resource pool is an end time of the resource pool”.
Prior art reference CHEN et al. (US 2021/0168814 A1) further teaches resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications (paragraph [0088], if the UE in unicast does not receive, on a certain unicast SL BWP within a period of time, the data transmitted to the UE in unicast itself, the inactivity timer times out, and the UE may fall back to the initial unicast BWP).
The prior art, however, does not explicitly teach or suggest “the second time of the resource pool is an end time of the resource pool”, as recited by claims 29 and 39. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414